Citation Nr: 1735306	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  15-29 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for degenerative joint disease of the dominant right shoulder with adhesive capsulitis between December 26, 2012 and November 24, 2015. 

2.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the dominant right shoulder with adhesive capsulitis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1959 to January 1961 and July 1996 to February 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that reduced the Veteran's evaluation for degenerative joint disease of the right shoulder from 40 percent to 20 percent effective December 26, 2012.  An evaluation of 40 percent effective November 24, 2015, was reestablished in a rating decision issued in November 2016.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 40 percent, as claimed in July 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not reflect sustained improvement in range of motion in the Veteran's right shoulder during the period on appeal.


CONCLUSION OF LAW

Restoration of the 40 percent rating for degenerative joint disease of the right shoulder, effective from the effective date of the reduction, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Requirements

A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Propriety of Rating Reductions

The Veteran contends that he is entitled to a reinstatement of a 40 percent evaluation for degenerative joint disease of the right shoulder.

In this decision, the Board is not adjudicating the proper rating for any disability.  Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  A rating reduction requires an inquiry as to, "whether the evidence reflects an actual change in the disability," and not merely a difference in the thoroughness of the examination or in descriptive terms, and "whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 420, 421 (1995).  In addition, it must be determined that any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's degenerative joint disease is presently rated under Diagnostic Codes 5003-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5003 evaluates degenerative arthritis, and Diagnostic Code 5201 evaluates limitation of motion of the arm.  For the dominant side, a 20 percent rating is warranted for arm motion limited to shoulder level.  A 30 percent rating is warranted for arm motion limited to midway between the side and shoulder level.  A 40 percent rating is warranted for arm motion limited between the side and 25 degrees.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO relied upon a December 2012 VA examination that assessed the Veteran's right shoulder.  Right shoulder flexion ended at 60 degrees with evidence of pain at 60 degrees.  Right shoulder abduction ended at 60 degrees with pain at 60 degrees.  Repetitive motion testing did not change the Veteran's range of motion.  His functional loss included weakened movement, excess fatigability, and pain on movement.

The RO did not discuss medical evidence found in the Veteran's VA Medical Center (VAMC) and physical therapy notes, though those documents were listed in the March 2012 rating decision.  In May 2012, a VAMC note indicated that the Veteran had difficulty dressing and removing his shoes due to very limited shoulder range of motion.  In May 2013, the Veteran's shoulder abduction was less than 90 degrees.  In May 2014, the Veteran's right shoulder abduction was less than 20 degrees.  In July 2014, the Veteran's bilateral shoulder range of motion was less than 30 degrees.  In October 2014, the Veteran's flexion was 60 degrees and abduction was 50 degrees.  In November 2015, the Veteran's flexion was 40 degrees and his abduction was 25 degrees.

After a thorough review of the record, the Board finds the evidence does not support the reduction of the 40 percent rating for the Veteran's degenerative joint disease.  Specifically, the Board finds that there was not adequate evidence of sustained improvement in the Veteran's arm motion to warrant a reduction.  Although the December 2012 VA examination record indicates improvement in range of motion of the right shoulder, VAMC records are inconsistent both preceding and following that examination.  The Board finds the December 2012 VA examination record does not suggest sustained improvement in the Veteran's disability.  Medical evidence of record during the period on appeal indicates inconsistency in the Veteran's physical therapy records, and ongoing complaints of pain and interference with performing the activities of daily life.  Accordingly, the RO has not demonstrated sustained improvement in the Veteran's disability in order to warrant the reduction.  Restoration of a 40 percent rating for degenerative joint disease of the right shoulder is warranted.


ORDER

Entitlement to restoration of a 40 percent evaluation for degenerative joint disease of the dominant right shoulder with adhesive capsulitis between December 26, 2012 and November 24, 2015 is granted.


REMAND

Remand is necessary to further adjudicate the remaining issue on appeal.  A new examination is in order to assess the Veteran's service-connected degenerative joint disease of the right shoulder as his symptoms have worsened since the December 2012 VA examination.  In the Veteran's August 2015 Substantive Appeal, he stated that there had been an increase and continuation of pain and discomfort in his right shoulder.  As such, a new examination is necessary to properly assess these symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's degenerative joint disease of the right shoulder.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once records have been associated with the claims file, or notification has been provided to the Veteran regarding the inability to obtain additional records, the RO should obtain a medical opinion regarding the Veteran's degenerative joint disease of the right shoulder.  The examiner must review the entire claims file with particular attention to the physical therapy records, as well as lay statements.  The examiner must advance an opinion as to the current nature and severity of the Veteran's right shoulder disability.  The examiner must provide range of motion assessments, indicate the point at which pain starts, and assess any and all functional limitations of the right shoulder disability.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to an increased evaluation for degenerative joint disease of the right shoulder since the initial claim date of July 31, 2012.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


